Citation Nr: 1703980	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  14-02 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes.

2.  Entitlement to service connection for diabetes.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Ursula K. Mitchell, Attorney
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1954 to June 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for diabetes, service connection for a left knee disability, and service connection for a right knee disability are discussed in the Remand portion of this decision and are remanded to the Agency of Original Jurisdiction.



FINDINGS OF FACT

1.  An August 2005 rating decision denied service connection for diabetes; the Veteran did not timely appeal this denial, and no new and material evidence was submitted within the one year appeal period following the issuance of that decision.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim for service connection for diabetes.

3.  A February 1993 rating decision denied service connection for a left knee disability; the Veteran did not timely appeal this denial, and no new and material evidence was submitted within the one year appeal period following the issuance of that decision.

4.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim for service connection for a left knee disability.

5.  The Veteran was exposed to acoustic trauma during service and symptoms of his currently diagnosed bilateral hearing loss disability began in and have been continuous since discharge from service.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for diabetes.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The February 1993 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2016).

4.  New and material evidence has been received to reopen the claim for entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board finds that new and material evidence has been received to reopen the claims for entitlement to service connection for diabetes and service connection for a left knee disability.  The Board is also granting service connection for a bilateral hearing loss disability.  Given the favorable nature of these actions, which are not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist as they pertain to these issues.

Diabetes and a Left Knee Disability

Generally, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2014).

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See 38 C.F.R. § 3.156.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been submitted, the Court has also held that the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996).

Entitlement to service connection for diabetes was denied on the merits in an August 2005 unappealed rating decision.   The claim was denied because the evidence failed to show that the Veteran's diagnosed diabetes was related to service.  The Veteran did not file any statement indicating disagreement with the August 2005 decision or submit any additional relevant evidence within the appeal period.  In October 2011, the Veteran filed a claim to reopen his claim for service connection for diabetes and in November 2012, the RO determined that new and material evidence was received to reopen the claim and denied it on the merits.

The relevant evidence of record at the time of the August 2005 rating decision included the Veteran's service treatment records, VA treatment records, and private treatment records.  This evidence demonstrated that the Veteran had a diagnosis of diabetes; however, there was no competent evidence linking his diabetes to his active duty service.

Evidence added to the record subsequent to the August 2005 rating decision consists of, in pertinent part, a letter from J. A., M.D. indicating that Dr. J. A. treated the Veteran for diabetes in 1965.  The Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim because it supports a nexus between the Veteran's diabetes and his active duty service.

Entitlement to service connection for a left knee disability was denied on the merits in an February 1993 unappealed rating decision.   The claim was denied because the evidence failed to show that the Veteran had a left knee disability which was related to service.  The Veteran did not file any statement indicating disagreement with the February 1993 decision or submit any additional relevant evidence within the appeal period, and that decision became final.  In April 2005, the Veteran sought to reopen his claim and in an August 2005 rating decision, the RO found the evidence submitted was not new and material and confirmed and continued the previous denial.  In October 2011, the Veteran again sought to reopen his claim and in a November 2012 rating decision, the RO determined that new and material evidence was received to reopen the claim and denied it on the merits.

The relevant evidence of record at the time of the February 1993 rating decision included the Veteran's service treatment records and private treatment records.  This evidence demonstrated that the Veteran had a diagnosis of a left knee disability; however, there was no competent evidence linking his a left knee disability to the Veteran's active duty service.

Evidence added to the record subsequent to the February 1993 rating decision consists of, in pertinent part, a November 2006 letter from a private physician, Dr. J. A., who opined that after the Veteran's surgery, the physician "felt that [the Veteran's] knee problem was a longstanding problem most likely due to [his] injury several years ago."  The Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim because it supports a nexus between the Veteran's left knee disability and his active duty service.

Accordingly, reopening of the claims is in order.

Bilateral Hearing Loss 

The Veteran is claiming service connection for a bilateral hearing loss disability due to acoustic trauma during active duty service.

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic diseases, including sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity of symptoms after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

At his November 2016 videoconference hearing before the Board, the Veteran testified that he flew over 2,000 hours as a helicopter crew chief in the United States Marine Corps, where he assisted the pilot in maintaining the flight characteristics and operation of the aircraft.  He acknowledged exposure to loud noise due to the aircraft engines and indicated he sat in the doorway of the helicopter where there was loud noise constantly.  The Veteran indicated he did not use hearing protection during service and that he first started noticing his hearing loss while he was on active duty service.  The Veteran's personnel records corroborate these military occupational specialties.  Thus, the Board finds that the Veteran's reports of noise exposure are credible and are also consistent with the circumstances of his service, and that exposure to acoustic trauma is conceded.  See 38 U.S.C.A. § 1154(a) (West 2014).

The Veteran's service treatment records contain August 1953, March 1954, April 1956, September 1956, August 1957, June 1958, August 1960, September 1961, June 1964 examinations, which all reflect a 15/15 on a whisper voice test; no audiograms were performed.  A March 1965 audiogram reflects normal hearing.  In May 1957 the Veteran sought treatment for a plugged left ear.  The remaining service treatment records are negative for any symptoms of, treatment for, or complaints of a hearing loss disability.

The Veteran attended an October 2012 VA examination.  An audiogram performed at that examination shows the Veteran has a current diagnosis of a bilateral sensorineural hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The examiner opined that there was less than a 50 percent probability that the Veteran's bilateral hearing loss disability was due to his active service, reasoning that the Veteran's medical history did not include complaints of hearing loss during active duty and that the Veteran had normal hearing upon separation.  The Board notes that the absence of documented hearing loss during or at separation from service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability as defined by VA regulation, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Accordingly, the Board affords this opinion very little probative value.

The Board also notes that the same VA examiner found there was a 50 percent probability or greater that the Veteran's tinnitus was due to his active duty service, reasoning that the Veteran first noticed tinnitus during active duty service and that he worked in and around helicopters and fighter jet engines for many years without consistent hearing protection.  The Board finds this is probative evidence in support of the Veteran's claim.  In a November 2012 rating decision, service connection for tinnitus was granted.

The Board finds there is credible and competent evidence of exposure to acoustic trauma while in service, the Veteran has a current bilateral hearing loss disability as defined by VA regulation, and symptoms of this chronic disability began in and have been continuous since discharge from service.  Resolving all reasonable doubt in the Veteran's favor, service connection for a bilateral hearing loss disability is warranted.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for diabetes is reopened and, to that extent only, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for a left knee disability is reopened and, to that extent only, the appeal is granted.

Service connection for a bilateral hearing loss disability is granted.




REMAND

As an initial matter, at his November 2016 videoconference hearing, the Veteran's representative indicated that the Veteran has requested medical records from VA that the Veteran is unable to obtain, to include private treatment records.  The Board  notes that in October 2015, the RO sent the Veteran a letter requesting that he complete a medical authorization for Dr. J. A. and return it to the RO so they could attempt to obtain those private treatment records.  The Veteran did not respond to the October 2015 letter and it was not returned as undeliverable.  Because the Veteran did not provide this requested information, the RO was unable to undertake appropriate development.  As the Veteran's claims for service connection for diabetes, a left knee disability, and a right knee disability are already being remanded for examinations, as will be explained more fully below, while the case is in remand status, the RO must once again attempt to obtain these records. 

Diabetes

The Veteran's service treatment records contain two June 1960 glucose intolerance tests; one is normal and one is abnormal.  The Veteran also has a current diagnosis of diabetes.  The Veteran has not yet been afforded an examination to determine the etiology of his diabetes, and the Board finds that the evidence reflects one is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Bilateral Knees

At his November 2016 hearing before the Board, the Veteran testified that he injured his right knee on active duty while he was stationed at the Santa Ana Marine Corps base and that he sought medical treatment at the air facility there.  He also testified that he injured his left knee while on active duty playing football while stationed at Camp Pendleton.  Throughout the record, the Veteran has indicated that his left knee injury took place in September or October 1954.

The Board notes that the Veteran's active duty and Reserve service treatment records are associated with the evidence of record before the Board and there is no reason to believe that these records are incomplete.  Further, the Veteran has not claimed to have received inpatient hospital treatment from either injury.  The Veteran's service treatment records do not document any knee injuries, complaints, or treatment.  However, his service treatment records do contain examination reports dated April 1956, September 1956, August 1957, June 1958, and August 1960, which all document a scar on the left knee.  Prior August 1953 and March 1954 examinations do not note a left knee scar.  Additionally, at a May 1994 VA examination, which was performed to assess the etiology of a different disability, the examiner documented that the Veteran's right knee was now degenerating due to compensatory stress from guarding the left knee.  The Veteran has not yet been afforded a VA examination to determine the etiology of his currently diagnosed bilateral knee disabilities.  Based on the foregoing, and given that the record reflects the Veteran has a current bilateral knee disability, the Board finds a remand is required to provide him with an examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he complete, sign, and return a VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs, for Dr. J. A. and any other medical providers who have treated him for his claimed disabilities.  If the Veteran submits a VA Form 21-4142 that is insufficient for further action, he should be notified, and any such notification should be properly documented in the claims file.

Upon receipt of a valid VA Form 21-4142, the RO must attempt to obtain any identified records in accordance with VA regulation.  38 C.F.R. § 3.159 (2016).

2. Obtain all outstanding VA treatment records and associate them with the evidence of record.

3.  Next, arrange for the Veteran to be scheduled for a VA examination with a physician with sufficient expertise to determine the etiology of his diabetes.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Thereafter, the examiner is requested to provide the following opinion:

Whether there is a 50 percent or better probability that the Veteran's diabetes began in or is etiologically related to his active duty service.  The examiner must specifically discuss the June 1960 in-service glucose intolerance tests.

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  Next, arrange for the Veteran to be scheduled for a VA examination with a physician with sufficient expertise to determine the etiology of his bilateral knee disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Thereafter, the examiner is requested to provide the following opinions:

* Whether there is a 50 percent or better probability that any diagnosed left knee disability began in or is etiologically related to either period of his active duty service.

* Whether there is a 50 percent or better probability that any diagnosed right knee disability began in or is etiologically related to either period of his active duty service.

If, and only if, the examiner finds the Veteran's left knee disability is related to his active duty service and that the Veteran's right knee disability is not related to service, then the examiner must also provide the following opinion:

* Whether there is a 50 percent or better probability that any diagnosed right knee disability was caused or aggravated (permanently worsened) by a left knee disability.

For purposes of these opinions, the examiner must presume the Veteran is a credible historian and may not base a negative opinion on the fact that there are no documented knee injuries in the Veteran's service treatment records.

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

5.  Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


